631 F.3d 1295 (2010)
Flavio NUNEZ-REYES, aka Flavio Reyes, Petitioner,
v.
Eric H. HOLDER Jr., Attorney General, Respondent.
No. 05-74350.
United States Court of Appeals, Ninth Circuit.
September 24, 2010.
Frank P. Sprouls, Esquire, Law Office of Ricci and Sprouls, San Francisco, CA, for Petitioner.
Chief Counsel Ice, Office of the Chief Counsel, Department of Homeland Security, San Francisco, CA, OIL, Holly Smith, Esquire, Trial, U.S. Department of Justice, Washington, DC, for Respondent.
Agency No. A078-181-648.
Prior report: 602 F.3d 1102.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.